DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Examiner acknowledges receipt of amendment/arguments filed 03/15/2022.  The arguments set forth are addressed herein below.  Claims 1-4, 6-12, and 14-22 remain pending, Claims 21 and 22 have been newly added, and Claims 5 and 13 have been currently canceled.  Currently, Claims 1, 6-8, 10, and 14-20 have been amended.  No new matter appears to have been entered.
The amendments to Claims 1, 8, 10, 16, and 18 are sufficient to overcome the corresponding claim objections and 35 USC 112 rejections.  The corresponding claim objects and 35 USC 112 rejection have been withdrawn.
Reasons for Allowance
Claims 1-4, 6-12, and 14-22 are allowed.
A thorough search of the prior art fails to disclose any reference or references, which, taken alone or in combination, teach or suggest, in combination with the other limitations: 
“displaying a skin setting interface for configuring a customized skin model of a target virtual character, wherein the customized skin model is a complete skin set model having n skin components, n being a positive integer, and at least one skin component of the customized skin model corresponds to a plurality of candidate skin component materials;
determining n target skin component materials of the customized skin model in response to a material selection operation triggered on the skin setting interface;
saving a customization parameter corresponding to the n target skin component materials in a server when the n target skin component materials meet a customization condition;
displaying a matchmaking user interface (UI) for matching k user accounts online for gaming in a virtual world, k being a positive integer;
obtaining the customization parameter of the customized skin model of the target virtual character from the server when the target virtual character is present in virtual characters used by the k user accounts” (substantially encompassed by independent claims 1, 8, and 16).
Claims 1-4, 6-12, and 14-22 are allowed for the reasons stated above.  Additionally, claims 1-4, 6-12, and 14-22 are allowable for the reasons set forth by the Applicant in the remarks filed with the response dated 03/15/2022.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHASE E LEICHLITER whose telephone number is (571)270-7109. The examiner can normally be reached Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571)272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHASE E LEICHLITER/Primary Examiner, Art Unit 3715